DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: In line 3, “the wrapper” should be --the one wrapper-- and in line 5, “the section” should be --the at least one section--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “two lids” in line 2. However, claim 2, from which claim 3 depends, already recites the limitation “a lid”. Additionally claim 4 recites the limitation “the at least one lid” in line 2. However, claim 2, from which claim 4 depends, only recites “a lid”. Accordingly, the additional recitation of two lids (in claim 3) and the 
For the purpose of examination, the at least one stiffening element will be considered to be configured as at least one lid (in claim 2) and the at least one lid will be considered to include two lids (in claim 3).
Claims 6-8 recite the limitation “the at least one wrapper” in line 2, claim 9 recites the limitation “exactly one wrapper” in line 2, and claim 10 recites the limitation “a plurality of wrappers” in line 2. However, claim 5, from which claims 6-10 depend, only recites “a wrapper”. Accordingly, the inconsistency in the claim terminology creates confusion and renders the intended structure unclear. 
For the purpose of examination, the at least one stiffening element will be considered to be configured as at least one wrapper (in claim 5), the at least one wrapper will be considered to include exactly one wrapper (in claim 9), and the at least one wrapper will be considered to include a plurality of wrappers (in claim 10).
Claim 9 recites the limitation “at least one wing extending at least partly over an adjacent side is preferably provided on the section”. However, the language “preferably” renders the structure of the claim indefinite as it is not clear whether the limitation associated with “preferably” is required. 
For the purpose of examination, the at least one section will be considered to be provided with at least one wing. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht et al. (US 2011/0162991 A1, hereinafter Albrecht).
Regarding claim 1, Albrecht teaches a packaging unit for a plurality of individual products (2) combined into a group, comprising a plastic bag (5) which accommodates the group of individual products and at least one stiffening element (3, 4) provided in the plastic bag or around the plastic bag, wherein the at least one stiffening element covers and/or accommodates at least one of the plurality of individual products at least in some sections, and wherein the at least one stiffening element is produced from a material having a higher stiffness than the plastic bag (paragraph 24 and Fig. 1).
Regarding claim 2, Albrecht teaches the packaging unit of claim 1 above, wherein the at least one stiffening element is configured as a lid (3, 4) which is arranged on one side of the group of individual products (Fig. 1).
Regarding claim 3, Albrecht teaches the packaging unit of claim 2 above, wherein the at least one lid includes two lids (3, 4) arranged on opposite sides of the group of individual products (Fig. 1).
Regarding claim 4, Albrecht teaches the packaging unit of claim 2 above, wherein the at least one lid is arranged on an upper side which is used from a removal of individual products and/or an underside of the group of individual products opposite said upper side (Fig. 1).
Claims 1, 5-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clare et al. (US 2005/0121348 A1, hereinafter Clare).
Regarding claim 1, Clare teaches a packaging unit for a plurality of individual products (12) combined into a group, comprising a plastic bag (38) which accommodates the group of individual products and at least one stiffening element (14) provided in the plastic bag or around the plastic bag, wherein the at least one stiffening element covers and/or accommodates at least one of the plurality of individual products at least in some sections, and wherein the at least one stiffening element is produced from a material having a higher stiffness than the plastic bag (paragraphs 33-47 and Fig. 3, 8, 9).
Regarding claim 5, Clare teaches the packaging unit of claim 1 above, wherein the at least one stiffening element is configured as at least one wrapper completely or partly surrounding the group of individual products (Fig. 3, 8, 9).
Regarding claim 6, Clare teaches the packaging unit of claim 5 above, wherein the at least one wrapper extends along an upper side used for the removal of the products during regular use and/or an underside of the group of individual products opposite said upper side (Fig. 3, 8, 9).
Regarding claim 7, Clare teaches the packaging unit of claim 5 above, wherein the at least one wrapper extends along a front side provided for a sales presentation and/or a rear side of the group of individual products opposite said front side (Fig. 3, 8, 9).
Regarding claim 9, Clare teaches the packaging unit of claim 5 above, wherein the at least one wrapper includes exactly one wrapper, wherein at least one section (22, 88, 110) of the one wrapper has a width which corresponds to a width of an associated side of the group of individual products, and wherein the at least one section is provided 
Regarding claim 10, Clare teaches the packaging unit of claim 5 above, wherein the at least one wrapper includes a plurality of wrappers, wherein each wrapper surrounds at least one individual product from the group of individual products in the manner of a frame (paragraph 47).
Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellermeier (GB 2013607 A).  
Regarding claim 1, Kellermeier teaches a packaging unit for a plurality of individual products (1, 10, 12) combined into a group, comprising a plastic bag (4) which accommodates the group of individual products and at least one stiffening element (3) provided in the plastic bag or around the plastic bag, wherein the at least one stiffening element covers and/or accommodates at least one of the plurality of individual products at least in some sections, and wherein the at least one stiffening element is produced from a material having a higher stiffness than the plastic bag (page 1 line 92-page 2 line 70 and Fig. 1-6).
Regarding claim 5, Kellermeier teaches the packaging unit of claim 1 above, wherein the at least one stiffening element is configured as at least one wrapper completely or partly surrounding the group of individual products (Fig. 1-6).
Regarding claim 6, Kellermeier teaches the packaging unit of claim 5 above, wherein the at least one wrapper extends along an upper side used for the removal of the products during regular use and/or an underside of the group of individual products opposite said upper side (Fig. 1-6).
Regarding claim 7, Kellermeier teaches the packaging unit of claim 5 above, wherein the at least one wrapper extends along a front side provided for a sales presentation and/or a rear side of the group of individual products opposite said front side (Fig. 2, 3).
Regarding claim 8, Kellermeier teaches the packaging unit of claim 5 above, wherein the at least one wrapper is unclosed and has two free ends, wherein the free ends project over one side of the group of individual products or are bend over to the side (Fig. 1-6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NINA K ATTEL/Examiner, Art Unit 3734             

/JES F PASCUA/Primary Examiner, Art Unit 3734